     Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 1 of 18 PageID #:588




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

GREGORY GODFREY, et. al.,
                                             Case Number 18-cv-07918
                     Plaintiffs,
                                             Judge Matthew F. Kennelly
v.
                                             Magistrate Judge Michael T. Mason
GREATBANC TRUST COMPANY, et al.,
                                             [Oral Argument Requested]
                     Defendants.

        MEMORANDUM OF LAW IN SUPPORT OF McBRIDE DEFENDANTS’
              MOTION TO DISMISS AMENDED COMPLAINT
       Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 2 of 18 PageID #:589




                                                   TABLE OF CONTENTS

I.          Introduction ...................................................................................................................... 1
II.         Legal Standard ................................................................................................................. 2
III.        Argument ......................................................................................................................... 3
     A.     Plaintiffs Have Failed To Allege Fiduciary Status Of The “MS Fiduciaries.” ................ 3
       1.   Plaintiffs have improperly named MS Management and MS Capital as Plan fiduciaries
            for several claims. ............................................................................................................ 4
       2.   Plaintiffs fail to allege plausibly that MS Companies is a fiduciary. ............................... 5
       3.   Plaintiffs fail to allege Eilermann, Arri, and Templeton functioned as fiduciaries. ........ 6
       4.   The Plan Committee is not a proper party for any claim. ................................................ 7
     B.     Plaintiffs Have Failed To Plead The Elements Of A Prohibited Transaction (Count I).. 8
     C.     Count II Should Be Dismissed. ...................................................................................... 10
     D.     Counts IV And V Challenge Acts Not Governed By ERISA. ....................................... 11
     E.     Even If ERISA Applied, Plaintiffs Fail To Plead A Breach In Count IV. .................... 12
     F.     Plaintiffs’ Duty To Monitor Claims Should Be Dismissed (Count VI)......................... 14
     G.     Plaintiffs Fail To State Knowing Participation Claims (Counts III And V). ................. 14
IV.         Conclusion ..................................................................................................................... 15
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 3 of 18 PageID #:590




       Pursuant to Federal Rule of Civil Procedure 12(b)(6), the McBride Defendants 1 move to

dismiss Plaintiffs’ First Amended Complaint (Dkt. No. 36) (“Amended Complaint” or “AC”).

                                         I.     Introduction

       McBride established the McBride & Son Employee Stock Ownership Plan 2 (“Plan” or

“ESOP”) in 1987. For decades, Plan participants saw the value of their ESOP accounts increase,

and, at times, soar. Like residential homebuilders nationwide, however, McBride operates in a

cyclical industry prone to significant volatility. McBride historically weathered these cycles

well, but the 2008 housing crisis that spurred the Great Recession was a game changer. In less

than a year, the value of company stock dropped from $465.75 to $88.20 per share.

       Unlike so many of its competitors, McBride navigated its way through the financial

crisis. By the close of 2016, the stock price had risen to $153. Anticipating the next potential

downward cycle and recalling the experience of 2008, the company decided to eliminate the risk

inherent in the investment of Plan participants’ retirement savings in a single stock. To that end,

the company took steps to close the ESOP and roll the assets into the company’s 401(k) plan,

where participants could build a more diversified retirement portfolio. In November 2017, MS

Capital redeemed all of the outstanding shares of common stock held by the Plan at $187 per


1
  The McBride Defendants are McBride & Son Capital, Inc. (“MS Capital”), McBride & Son
Management Company, LLC (“MS Management”), John F. Eilermann, Jr., Michael D. Arri,
Andrea Templeton, the McBride & Son Employee Stock Ownership Plan Administrative
Committee (“Plan Committee”), McBride & Son Companies, LLC (“MS Companies”), Jeffrey
Schindler, and Jeffrey Todt.
2
  An ESOP is a defined contribution pension benefit plan that “invests primarily in the
employer’s stock.” Keach v. U.S. Trust Co., N.A., 313 F. Supp. 2d 818, 862 (C.D. Ill. 2004).
While employers are under no obligation to provide their employees with retirement plans of any
sort, let alone ESOPs, Congress saw fit to offer certain tax benefits to encourage companies to
establish ESOPs for their employees, believing that facilitating employee ownership would align
the interests of employees and employers, to the benefit of both. See STAFF OF THE S. COMM. ON
FIN., 95TH CONG., ESOPS AND TRASOPS: AN EXPLANATION FOR EMPLOYEES 10 (Comm. Print
1978). Of course, this means that, as shareholders of the corporation, participants (such as
Plaintiffs) see the value of their interests rise and fall with the fortunes of the company.


                                                 1
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 4 of 18 PageID #:591




share (the “2017 Transaction”).

       Plaintiffs assume there must have been something inappropriate about that decision.

Knowing they cannot challenge the decision itself, since ERISA does not govern an employer’s

decision to terminate a plan, they maintain there must have been something wrong with the sale

price. The factual allegations, however, fail to live up to the over-the-top promises in the

“Background” section that a vast conspiracy is about to be revealed. They offer no coherent set

of facts sufficient for the Court to conclude that, if true, the sale price was too low. Then, to

bolster their inadequate claims about the 2017 Transaction, Plaintiffs throw in allegations about a

2013 corporate reorganization, without specifically explaining what happened or how they were

harmed by it. The Amended Complaint turns out to be nothing more than fiery rhetoric that fails

to satisfy minimum pleading standards. For this reason, the Court should dismiss the claims

against the McBride Defendants with prejudice.

                                      II.     Legal Standard

       Plaintiffs must plead “a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. As explained below, each of Plaintiffs’ claims must be dismissed because they have failed to

satisfy these minimum pleading requirements. 3


3
  Although Plaintiffs avoid using the term “fraud,” that is what Plaintiffs now allege in Counts I-
V. See Rogers v. Baxter Int’l, Inc., 417 F. Supp. 2d 974, 984-85 (N.D. Ill. 2006), aff’d, 521 F.3d
702 (7th Cir. 2008) (“Although paragraph 71 does not use the term ‘fraud’ or ‘fraudulent,’ it
alleges conduct that is classically associated with fraud: a ‘scheme’ and ‘course of conduct’
engaged in by the defendants to disseminate inaccurate and misleading information. The court
finds that this allegation is sufficient to bring paragraph 71 within Rule 9(b)’s ambit.”).


                                                  2
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 5 of 18 PageID #:592




                                         III.    Argument

       The Amended Complaint recasts Plaintiffs’ original complaint as uncovering a “secret

and concerted year’s long campaign” to steal from the Plan. In doing so, however, Plaintiffs

have made their claims even less plausible. Conspiracy theories aside, the Amended Complaint

rests on conclusory allegations made against numerous Defendants without distinction or factual

support and otherwise fails to state a claim against the McBride Defendants. As a result, the

Amended Complaint should be dismissed in its entirety.

A. Plaintiffs Have Failed To Allege Fiduciary Status Of The “MS Fiduciaries.”

       Plaintiffs allege that “MS Fiduciaries”—which Plaintiffs define as every single McBride

Defendant except Messrs. Schindler and Todt (AC ¶ 73)—all caused the Plan to engage in a

prohibited transaction in 2017 (Count I). Plaintiffs further allege that “MS Fiduciaries” all

breached their fiduciary duties by (1) “caus[ing] the Plan to sell MS Capital stock to MS Capital

at a price below fair market value” in 2017 (Count II); (2) “fail[ing] to protect the Plan from the

theft of value of Plan assets” (Count IV); and (3) “fail[ing] to monitor and [] terminate

GreatBanc as Trustee” (Count VI). Each of these claims depends on an allegation of fiduciary

status. See 29 U.S.C. § 1106(a)(1) (“A fiduciary with respect to a plan shall not . . . .”)

(emphasis added); id. § 1106(b) (same); id. § 1109(a) (“Any person who is a fiduciary with

respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon

fiduciaries by this subchapter shall be personally liable . . . .”) (emphasis added).



Plaintiffs state that “[t]his suit intends to bring to bring [sic] to light, and make right, the
systematic and concerted effort by corporate insiders to steal for themselves[.]” AC ¶ 1
(emphasis added). Plaintiffs aver that they “have only recently learned” that “the 2017
Transaction was the final chapter in a secret and concerted year’s long campaign to take the
value of the assets held by the ESOP.” Id. ¶¶ 1, 158 (emphasis added). Therefore, the
heightened pleading standard set forth in Rule 9(b) applies here, and Plaintiffs “must state with
particularity the circumstances” surrounding the alleged fraud. See F.R.C.P. 9(b).


                                                  3
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 6 of 18 PageID #:593




       ERISA recognizes only two types of fiduciaries: (1) named fiduciaries, who are so

designated in the written instrument governing the plan, see id. § 1102(a)(2), and (2) functional

fiduciaries, who become fiduciaries by virtue of the actions they take or the authority they

assume on behalf of the plan, see id. § 1002(21). The statute makes clear that, unless an

individual is a named fiduciary, a person is a fiduciary only “to the extent” that he or she

“exercises any discretionary authority or discretionary control respecting management of such

plan” or “has any discretionary authority or discretionary responsibility in the administration of

such plan.” Id. (emphasis added). The “to the extent” language is critical, for it indicates that a

person can be a fiduciary for one purpose, without being one for all purposes. See Pegram v.

Herdrich, 530 U.S. 211, 226 (2000) (holding that, for every claim of breach of ERISA fiduciary

duty, “the threshold question is . . . whether [the defendant] was acting as a fiduciary (that is, was

performing a fiduciary function) when taking the action subject to complaint”) (emphasis added).

       Plaintiffs group seven separate Defendants together under the title “MS Fiduciaries” and

declare in conclusory fashion that each is a fiduciary for all purposes. Plaintiffs fail properly to

allege fiduciary status, and their claims should be dismissed as explained below. See Caudle v.

Life Ins. Co. of N. Am., 33 F. Supp. 3d 1288, 1294 (N.D. Ala. 2014) (“[S]imply lumping all the

Honda Defendants together as ‘Honda entities’ in an unacceptable shotgun format does not

satisfy her Rule 8 obligation to assert her ERISA-based counts against each defendant[.]”).

   1. Plaintiffs have improperly named MS Management and MS Capital as Plan
      fiduciaries for several claims.

       In making blanket allegations against “MS Fiduciaries,” Plaintiffs assert that MS

Management is liable for alleged violations of ERISA after MS Capital assumed the Plan, and

that MS Capital is liable for alleged ERISA violations before it assumed the Plan. Plaintiffs

assert that MS Management is liable as a Plan fiduciary in Counts I, II, IV, and VI. MS



                                                  4
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 7 of 18 PageID #:594




Management cannot be liable for any of the alleged violations post-dating December 31, 2013,

however, because it was not a Plan fiduciary during that period. Ex. B to Golumbic Decl. (2013

Plan Amendment) § 2.8. 4 The relevant Plan documents make clear that MS Capital—not MS

Management—was the named fiduciary effective January 1, 2014. See id. See also Ex. C to

Golumbic Decl. (2017 Plan Doc.) §§ 2.8, 17.1. Plaintiffs acknowledge as much. AC ¶ 30

(“[E]ffective January 1, 2014, MS Capital was to replace MS Management in all respects …”).

Plaintiffs do not allege that MS Management continued to function as a fiduciary.

       Conversely, in Counts IV and VI Plaintiffs purport to assert that MS Capital is liable as a

Plan fiduciary for conduct before it assumed the Plan. The Plan documents, however, make clear

that MS Management was the named fiduciary prior to January 1, 2014. Ex. A to Golumbic

Decl. (2013 Plan Doc.) §§ 2.1, 17.1. The Court should therefore dismiss all counts against MS

Management with respect to conduct post-dating December 31, 2013 and all counts against MS

Capital with respect to conduct pre-dating January 1, 2014.

    2. Plaintiffs fail to allege plausibly that MS Companies is a fiduciary.

       Plaintiffs also include MS Companies under the “MS Fiduciaries” banner in Counts I, II,

IV, and VI. Plaintiffs do not allege, however, that MS Companies was a named fiduciary. Nor

do they allege that it functioned as a fiduciary. Rather, Plaintiffs allege only that “[t]o the extent

that MS Companies met the definition of Employer, it was a fiduciary[.]” AC ¶ 70. Even

assuming this allegation were sufficient to allege MS Companies met the definition of

“Employer,” the allegation fails to support fiduciary status.



4
 The Court may properly consider the Plan documents at this stage because they are “referred to
in the plaintiff’s complaint and are central to his claim.” Adams v. City of Indianapolis, 742 F.3d
720, 729 (7th Cir. 2014) (citation and alteration omitted). Courts routinely hold in ERISA cases
that a plan’s governing documents are central to an ERISA complaint and may be considered on
a motion to dismiss. See, e.g., Hecker v. Deere & Co., 556 F.3d 575, 582 (7th Cir. 2009).


                                                  5
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 8 of 18 PageID #:595




       The Plan document makes clear that an “Employer” is a fiduciary “only with respect to

their respective specific responsibilities for Plan and Trust administration, all as assigned in

Article 17 … none [] shall be a Fiduciary with respect to any responsibility not specifically

and expressly assigned to it.” Exs. A & B to Golumbic Decl. (2013 & 2017 Plan Docs.) § 2.27

(emphasis added). The Plan, in turn, identifies no relevant fiduciary role played by “Employers.”

See generally id. Nor do Plaintiffs identify a single Plan provision to the contrary. Thus, the

claims against MS Companies should be dismissed.

   3. Plaintiffs fail to allege Eilermann, Arri, and Templeton functioned as fiduciaries.

       Plaintiffs’ allegations against the individual Defendants—Messrs. Eilermann and Arri,

and Ms. Templeton—fail because Plaintiffs have failed to plead facts sufficient to show that

these individuals acted as fiduciaries with respect to any of the challenged acts. As an initial

matter, the Plan documents make clear that none were “named fiduciaries.” See generally id.

       Moreover, Plaintiffs do not plausibly allege that each of these individuals in practice

exercised discretionary authority or discretionary control, such that they functioned as fiduciaries

with respect to each challenged act or omission. Plaintiffs again seek to impose fiduciary status

on Ms. Templeton for all purposes because she “signed a Form 5500.” AC ¶¶ 67, 159-61

(alleging Ms. Templeton is the “delegated plan administrator” because she filed Form 5500s).

See also id. ¶ 53 (asserting that Mr. Eilermann “is the plan administrator to the Plan when he

signed a Form 5500”). This “fact,” however, does not rise to the level of decision-making

authority necessary to satisfy ERISA section 3(21). See Pohl v. Nat’l Benefits Consultants,

Inc., 956 F.2d 126, 129 (7th Cir. 1992) (holding that plan administrator whose functions were

clerical, mechanical, and ministerial lacked the discretion that is the “sine qua non of fiduciary

duty”) (emphasis added) (citing 29 C.F.R. § 2509.75-8). Even if signing a Form 5500 were




                                                  6
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 9 of 18 PageID #:596




sufficient to confer fiduciary status, an individual is not made a fiduciary for all purposes. Baker

v. Kingsley, 387 F.3d 649, 660 (7th Cir. 2004). Ms. Templeton (like Mr. Eilermann) would only

be a fiduciary “to the extent” that she signed Form 5500s, not for actions taken with respect to

the alleged acts here. Plaintiffs do not allege that Ms. Templeton played any role whatsoever

with respect to the claims alleged here.

       With respect to Messrs. Eilermann and Arri, the Amended Complaint contains nothing

more than conclusory, fact-free allegations that the individuals “were fiduciaries” or “exerted

effective control” over the Plan. 5 While Plaintiffs point to these individuals’ corporate titles (AC

¶ 60), that is not enough. See Confer v. Custom Eng’g Co., 952 F.2d 34, 35 (3d Cir. 1991)

(“[I]ndividual officers of an ERISA plan’s fiduciary are not fiduciaries by virtue of their

offices[.]”). Plaintiffs must do much more than label these individuals as fiduciaries and parrot

the statutory language. See Iqbal, 556 U.S. at 678. Plaintiffs must plead specific facts that

establish that each of them exercised the decision-making authority necessary to cause the Plan

to enter into the transactions at issue or had the responsibility to perform the fiduciary functions

alleged. Plaintiffs have failed to do so, and their claims must be dismissed.

    4. The Plan Committee is not a proper party for any claim.

       Plaintiffs’ claims against the Plan Committee are premised on the erroneous assumption

that “two or more individuals [were] appointed administrators” under the Plan. AC ¶ 68.

Plaintiffs, however, acknowledge that the “Company” was, at all relevant times, the “Plan


5
  Plaintiffs also aver that “Arri testified under oath that he was acting as an administrator” in
connection with the conversion of stock in certain former employees ESOP accounts. AC ¶ 148.
Setting aside that this is a gross misstatement of Mr. Arri’s testimony (which was that MS
Capital was the administrator at the time), it is immaterial. Even if Plaintiffs were right, Mr.
Arri’s supposed role in the conversion of stock would make him a fiduciary for that purpose
only. Fiduciary status with respect to the stock conversion cannot support a conclusion of
fiduciary status with respect to the claims actually alleged in the Amended Complaint,
particularly where Plaintiffs disavow that the conversion even occurred. See AC ¶ 140.


                                                  7
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 10 of 18 PageID #:597




Administrator.” Id. ¶ 42 (MS Capital “is, effective January 1, 2014 the … ‘plan administrator’”);

id. ¶ 46 (MS Management was “prior to January 1, 2014, the … ‘plan administrator’”). The Plan

documents, which are in Plaintiffs’ possession, confirm as much. See, e.g., Ex. D to Golumbic

Decl. (2017 SPD) at 4 (MS Capital “is [] the ‘Plan Administrator.’”). That is, no “Plan

Committee” existed under the Plan, and the claims against it should be dismissed. 6

B. Plaintiffs Have Failed To Plead The Elements Of A Prohibited Transaction (Count I).

       In addition to their failure to plead fiduciary status, Plaintiffs have failed to plead

adequate facts in support of the additional elements of their prohibited transaction claim. They

recite the elements, but plead nothing more than blanket conclusory allegations against eight

separate parties without distinction or support. Iqbal, 556 U.S. at 678.

       First, Plaintiffs aver that the “Count I Defendants” 7 violated ERISA subsections

406(a)(1)(A) and (D). 8 On their face, those subsections prohibit any stock sale between a plan

and the employer of its participants—which would render illegal the very ESOPs Congress

sought to encourage. For this reason, Congress included a set of exemptions to work in tandem

with these rules. See Henry v. Champlain Enters., Inc., 445 F.3d 610, 618 (2d Cir. 2006). Under

ERISA section 408(e), a plan may sell employer securities “if such acquisition, sale, or lease is

for adequate consideration[.]” 29 U.S.C. § 1108(e)(1).



6
  As explained above, Section III.A.3, Plaintiffs cannot rely on the erroneous belief that Ms.
Templeton and Mr. Eilermann were “delegated Plan Administrators” as a result of signing a
Form 5500. Moreover, Plaintiffs do not even allege that both Ms. Templeton and Mr. Eilermann
were “administrators” at the same time, undercutting any notion that a committee existed.
7
  Plaintiffs refer to GreatBanc plus the mis-named “McBride Fiduciaries” as the “Count I
Defendants.”
8
  “A fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if he
knows or should know that such transaction constitutes a direct or indirect—(A) sale or
exchange, or leasing, of any property between the plan and a party in interest[] . . . [or]
(D) transfer to, or use by or for the benefit of a party in interest, of any assets of the plan.” 29
U.S.C. § 1106(a)(1).


                                                  8
   Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 11 of 18 PageID #:598




       Plaintiffs have put “adequate consideration” directly at issue and thus are required to

offer some factual basis for the Court to believe the claims have merit. See Scott v. Aon Hewitt

Fin. Advisors, LLC, No. 17-c-679, 2018 WL 1384300, at *11 (N.D. Ill. Mar. 19, 2018)

(dismissing prohibited transaction claims as “conclusory” and explaining that although

“ordinarily a plaintiff need not anticipate and attempt to plead around affirmative defenses . . .

Scott specifically anticipated that Defendants would raise the statutory exemption set forth in §

408”). Indeed, the alleged failure to sell the shares for fair market value stands at the core of

Plaintiffs’ alleged harm. While Plaintiffs have made conclusory allegations that the “Count I

Defendants” caused the Plan to sell MS Capital stock at a price below fair market value, the only

apparent basis for their conclusion is their own opinion.

       Although Plaintiffs complain about the December 31, 2016 valuation, AC ¶¶ 101-04,

they conveniently ignore their own allegation that the sales price was higher than what that

valuation provided. Whereas “[t]he December 31, 2016, valuation was $153 per share,” the

2017 Transaction relied upon a “Sale Price of $187.” Id. ¶¶ 92, 97 (emphasis added). Plaintiffs

offer no factual allegations in support of their “below fair market value” conclusion, and none

that explain how they were damaged by receiving a 22% premium over the 2016 valuation price.

       Second, Plaintiffs complain that the “MS Fiduciaries” violated ERISA section 406(b)(1).

In support, Plaintiffs recite the statutory language—that Defendants “dealt with the assets of the

Plan in their own interest and on their own account” (AC ¶ 211)—and cite to their unsupported

allegations concerning the “true purpose” of the 2017 Transaction. Plaintiffs, however, fail to

plead factual allegations supporting their supposed self-dealing theory against each of the named

McBride Defendants, much less with the specificity required under Rule 9(b). Thus, the

Amended Complaint fails to plead the elements of a section 406(b)(1) claim.




                                                  9
    Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 12 of 18 PageID #:599




       Third, Plaintiffs maintain that the “Count I Defendants” violated ERISA section

406(b)(2). Plaintiffs again parrot the statutory language, alleging that Defendants “acted on

behalf of MS Capital and corporate insiders” “by causing the Plan to sell MS Capital stock to

MS Capital at a price below fair market value.” AC ¶ 212. Plaintiffs include no factual

allegations supporting their claim that each of the named Defendants “acted on behalf” of MS

Capital or “corporate insiders.” As a result, these bald accusations fail.

       In short, Plaintiffs only offer fact-free allegations of the type the Supreme Court has

firmly instructed fail to satisfy notice-pleading standards under the Federal Rules, see Iqbal, 556

U.S. at 678; Fed. R. Civ. P. 8, let alone Rule 9’s heightened pleading standard.

C. Count II Should Be Dismissed.

    Plaintiffs claim that each of the “Count II Defendants” breached their duties “when they did

not make a good faith determination of value in the 2017 ESOP Transaction[.]” AC ¶ 227. 9

Plaintiffs again name multiple Defendants without distinction. Id. They again resort to their

cursory assertion that the 2017 Transaction was “below fair market value . . . as measured by

comparison to sales and valuation data on other similarly situated companies[.]” Id. ¶ 100.

Nowhere do Plaintiffs identify any of the supposed comparative “sales and valuation data” or

provide any indication as to what the fair market value should have been or why. 10 These

conclusory statements do not suffice. Iqbal, 556 U.S. at 678.



9
  Count II further alleges that some unspecified Defendants “failed to monitor and to remove
fiduciaries, officers, managers, and officers [sic].” Id. ¶ 227. Plaintiffs nowhere identify which
individuals should have been removed, or why, or which others had the authority to remove or
the responsibility to monitor them.
10
   Elsewhere in the Amended Complaint, Plaintiffs aver that “it was inconsistent with … MS
Fiduciaries’ duties to rely on the December 31, 2016, valuation report.” Id. ¶ 101. As explained
above, Plaintiffs acknowledge that the price used in connection with the transaction was not the
December 31, 2016 valuation price—it was considerably higher. Section III.B., supra.



                                                 10
   Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 13 of 18 PageID #:600




D. Counts IV And V Challenge Acts Not Governed By ERISA.

       In Count IV, Plaintiffs allege that the “MS Fiduciaries” breached their ERISA fiduciary

duties through the alleged “transfer of equity or ownership of a subsidiary” and the “payment of

excessive compensation and perquisites.” AC ¶ 157. Count V alleges “knowing participation”

in the same. These claims rest on alleged corporate acts not subject to ERISA.

       In complaining about the 2013 corporate restructuring, Plaintiffs have disregarded the

fundamental ERISA principle that an ERISA fiduciary may wear “two hats.” See Pegram, 530

U.S. at 225 (“[T]he trustee at common law characteristically wears only his fiduciary hat when

he takes action to affect a beneficiary, whereas the trustee under ERISA may wear

different hats.”). This is because ERISA plans are typically sponsored by the participants’

employer, which must be free to make business decisions as appropriate. As the Supreme Court

explained:

       Under ERISA, … a fiduciary may have financial interests adverse to beneficiaries.
       Employers, for example, can be ERISA fiduciaries and still take actions to the
       disadvantage of employee beneficiaries, when they act as employers (e.g., firing a
       beneficiary for reasons unrelated to the ERISA plan), or even as plan sponsors (e.g.,
       modifying the terms of a plan as allowed by ERISA to provide less generous
       benefits).

Id.; see also Armstrong v. Amsted Indus., Inc., No. 01-c-2963, 2004 WL 1745774, *4 (N.D. Ill.

July 30, 2004) (“[O]fficers of the plan’s sponsoring employer[] assume fiduciary status only

when and to the extent they act as plan administrators, not when they conduct business

unregulated by ERISA.”). ERISA claims challenging corporate acts fail as a matter of law.

       Plaintiffs’ allegations present an even starker contrast than that described in Pegram,

where the Supreme Court acknowledged that ERISA fiduciaries may make even unfavorable

changes to benefit plans while wearing their settlor hats. Here, Plaintiffs’ allegations are based

not on changes to the Plan by corporate decision-makers—which would have been permissible



                                                11
     Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 14 of 18 PageID #:601




anyway—but on changes to the corporation. Such corporate decisions concerning

organizational structure are simply not governed by ERISA. 11 Nor are Plaintiffs’ compensation-

related claims. Compensation is a quintessential business decision not subject to ERISA.

Kerstein v. Plast-O-Matic Valves, Inc., No. 07-cv-4156, 2008 WL 2942135, *6 (D.N.J. July 30,

2008) (“[D]ecisions such as approving loans, setting director pay … are business decisions that

do not invoke fiduciary status under ERISA.”).

        Plaintiffs’ passing comment that these corporate acts “would adversely impact MS

Capital’s or MS Enterprise’s equity value and therefore the value of Plan assets,” AC ¶ 157, does

not salvage their claims. Such a broad rule would “make ESOP fiduciaries virtual guarantors of

the financial success of the plan.” Martin v. Feilen, 965 F.2d 660, 666 (8th Cir. 1992). See

Middleton v. Stephenson, No. 2:11-cv-313, 2012 WL 2224451, *2-3 (D. Utah June 14, 2012)

(dismissing ERISA breach of fiduciary claim based on allegations that defendant caused ESOP-

owned company to purchase another company owned by defendant and improperly transferred

stock, among other things, concluding that the “transaction is not governed by ERISA”);

Kirschbaum v. Reliant Energy, Inc., 526 F.3d 243, 257 (5th Cir. 2008) (affirming dismissal of

ERISA claims based on false SEC filings, explaining that filing of financial statements were

“made in [defendant’s] corporate capacity”). Because Counts IV and V complain about

corporate acts not governed by ERISA, Plaintiffs’ claims should be dismissed.

E. Even If ERISA Applied, Plaintiffs Fail To Plead A Breach In Count IV.

        Even if ERISA did apply, Plaintiffs’ fiduciary breach claims in Count IV fail to meet

minimum pleading standards. Count IV combines multiple Defendants together and fails to



11
  Although the complained-of transaction resulted in an amendment to the Plan, “[w]hen
employers [adopt, modify, or terminate ERISA plans], they do not act as fiduciaries, but are
analogous to the settlors of a trust.” Lockheed Corp. v. Spink, 517 U.S. 882, 890 (1996).


                                                 12
     Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 15 of 18 PageID #:602




distinguish among actions taken by individual Defendants. It also refers broadly to multiple acts

over a multi-year period, altogether failing to “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (citation omitted).

        Plaintiffs’ “excessive compensation” claims are particularly egregious. While Plaintiffs

refer to “Deferred” or “Incentive Compensation” paid in 2012-2016 (AC ¶¶ 168-72), the

Amended Complaint contains no allegations whatsoever as to who received compensation or

how much was received by each person, much less on what basis Plaintiffs conclude that it was

“excessive.” Instead, their conclusion rests solely on the erroneous belief that “the December 31,

2016, valuation report stated excessive owner’s compensation and other perquisites were being

paid to insiders.” Id. ¶ 186. The actual quotation says the opposite. In addressing the “Premium

for Control/Discount For Minority Interest,” the valuation report provided that:

        Using the Market Approach – Guideline Public Company Method, the value
        multiples were derived based on publicly traded minority shares, and a control
        premium could be feasible. However, the Company’s benefit streams already
        include adjustments that would be made for the elements of control that are
        available to the ESOP. Since the Company’s earnings will not change
        significantly due to elimination of any discretionary items, such as excessive
        owners’ compensation and other perquisites, a control shareholder could not
        realize a lot more for a majority interest than a minority holder could realize
        under current conditions.

Ex. E to Golumbic Decl. That is, because there was no “excessive owners’ compensation and

other perquisites” that could be eliminated if a new control shareholder took over the Company,

there was no reason for the valuator to apply a control premium. Plaintiffs simply fail to

comprehend the report, leaving them with zero support for their “excessive compensation”

theory and no grounds upon which to assert their claims. 12




12
  While Plaintiffs make repeated reference to the supposed “siphoning” of value, they do not
even identify what the value of their ESOP accounts were prior to the alleged wrongdoing.


                                                  13
     Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 16 of 18 PageID #:603




F. Plaintiffs’ Duty To Monitor Claims Should Be Dismissed (Count VI).

        In Count VI, Plaintiffs aver that MS Fiduciaries “failed to monitor and failed to terminate

GreatBanc as trustee for the conduct described herein.” AC ¶ 266. As an initial matter,

Plaintiffs’ sweeping reference to “the conduct described herein” fails to put Defendants on notice

of the claims against them. That Plaintiffs bring this claim against “MS Fiduciaries”

collectively, without identifying the source of any Defendant’s supposed duty to monitor, only

exacerbates the confusion. Setting this pleading failure aside, Count VI is derivative of Counts I-

V, which are deficient. Even if this Court were to wade through Plaintiffs’ pleading, the

Amended Complaint is replete with conclusory allegations against GreatBanc and its supposed

involvement in a prohibited transaction and breaches of fiduciary duty. Should the Court dismiss

Counts I-V, Count VI must be dismissed as well.

G. Plaintiffs Fail To State Knowing Participation Claims (Counts III And V).

        Plaintiffs also fail to state knowing participation claims. Again, Plaintiffs fail to allege

facts distinguishing among the multiple Defendants they have sued, thereby failing to give

Defendants adequate notice of the claims against them.

        Specifically, Plaintiffs claim that Count III, for knowing participation in the prohibited

transactions and breaches of fiduciary duty in connection with the 2017 Transaction, is against

MS Capital, MS Companies, and Messrs. Eilermann, Arri, Schindler, and Todt, but they refer

only to the “Count III Defendants” collectively. AC ¶¶ 237-42. There are no allegations

describing how each of the six Defendants “knowingly participated.” 13 Instead, Plaintiffs rest on


13
  See Harris Tr. & Sav. Bank v. Salomon Smith Barney Inc., 530 U.S. 238, 251 (2000)
(“[Defendant] must be demonstrated to have had actual or constructive knowledge of the
circumstances that rendered the transaction unlawful. Those circumstances, in turn, involve a
showing that the plan fiduciary, with actual or constructive knowledge of the facts satisfying the
elements of a § 406(a) transaction, caused the plan to engage in the transaction.”) (alteration
omitted).


                                                  14
   Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 17 of 18 PageID #:604




conclusory assertions that the “Count III Defendants” knew that the 2017 Transaction was

“below fair market value,” that other Defendants were “engaged in prohibited transactions” and

“breached their fiduciary duties,” and that they knew about the “true purpose” of the 2017

Transaction. AC ¶ 239. Yet there are no factual allegations explaining who supposedly knew

what or when. See id. Count V—alleging that MS Companies, and Messrs. Eilermann, Arri,

Schindler, and Todt “knowingly participated” in the “payment of excessive compensation and

perquisites [and] the corporate reorganization” (AC ¶ 258)—likewise fails to put Defendants on

notice. Both claims also fail to provide facts to support the “participation” prong of Plaintiffs’

knowing participation claims. This Court will search in vain for any relevant individual

reference to Messrs. Schindler and Todt. They are not personally alleged to have taken any

action in furtherance of the supposed breaches. There are no allegations as to what any

individual Defendant actually did, as required to support a knowing participation claim. See

DeLaurentis v. Job Shop Tech. Servs., Inc., 912 F. Supp. 57, 64 (E.D.N.Y. 1996) (explaining that

participation means “affirmative assistance—or a failure to act when required to do so—that

enables a breach to proceed”). As a result, Counts III and V should be dismissed.

                                        IV.     Conclusion

       For the foregoing reasons, the McBride Defendants respectfully request that the Court

Dismiss the claims against the McBride Defendants with prejudice.



Dated: May 3, 2019                                Respectfully submitted,

                                                  /s/ Lars C. Golumbic
                                                  Lars C. Golumbic (admitted pro hac vice)
                                                  Sarah M. Adams (admitted pro hac vice)
                                                  Shaun A. Gates (admitted pro hac vice)
                                                  GROOM LAW GROUP, CHARTERED
                                                  1701 Pennsylvania Ave., NW, Ste. 1200



                                                 15
Case: 1:18-cv-07918 Document #: 49 Filed: 05/03/19 Page 18 of 18 PageID #:605




                                      Washington, DC 20006
                                      Tel: (202) 861-6615; Fax: (202) 659-4503
                                      Email: lgolumbic@groom.com
                                              sadams@groom.com
                                              sgates@groom.com

                                      Daniel Broderick, Jr.
                                      ARDC No. 6304632
                                      CASSIDAY SCHADE LLP
                                      222 West Adams Street, Suite 2900
                                      Chicago, IL 60606
                                      Tel: (312) 641-3100; Fax: (312) 444-1669
                                      Email: DBroderick@cassiday.com

                                      Counsel for Defendants McBride & Son
                                      Capital, Inc., McBride & Son Management
                                      Company, LLC, John F. Eilermann, Jr.,
                                      Michael D. Arri, Andrea Templeton, the
                                      McBride & Son Employee Stock Ownership
                                      Plan Administrative Committee, McBride &
                                      Son Companies, LLC, Jeffrey Schindler, and
                                      Jeffrey Todt




                                     16
